     20-31192-hcm Doc#13 Filed 12/28/20 Entered 12/28/20 15:22:06 Pg 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

IN RE:                                         §         Chapter 13
ANTONIO ERNESTO AGUIRRE                        §         Case No. 20-31192 - hcm
                                               §
                               Debtor's        §

    TRUSTEE’S OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

To the Honorable H. Christopher Mott, United States Bankruptcy Judge:


       STUART C. COX, Standing Chapter 13 Trustee (“Trustee”), objects to Confirmation of
the current Chapter 13 Plan filed by Debtor and as grounds would show the Court:


       Trustee objects to confirmation of Debtor's Chapter 13 Plan insofar as Debtor’s plan will
not close or complete on the designated month and year. Trustee requests that said plan be
amended to cure the plan term issue such that the plan completes and closes timely.


                                          Relief Sought
       Trustee prays for an Order Denying Confirmation of the proposed Chapter 13 Plan
without prejudice to amend within fourteen (14) days of hearing, or in the alternative, that the
instant case be dismissed, and that the Court grant the Chapter 13 Trustee such other, additional
and further relief to which he may be justly entitled.


                                               Respectfully submitted,
                                               /s/Stuart C. Cox
                                               Stuart C. Cox
                                               Standing Chapter 13 Trustee
                                               SBN: 00794992
                                               /s/Lucille Zavala
                                               Lucille Zavala
                                               Senior Staff Attorney for Stuart C. Cox
                                               SBN: 22251370
     20-31192-hcm Doc#13 Filed 12/28/20 Entered 12/28/20 15:22:06 Pg 2 of 2




                                           1760 N. Lee Trevino Dr.
                                           El Paso, TX 79936
                                           (915) 598-6769 telephone
                                           (915) 598-9002 facsimile


                                  CERTIFICATE OF SERVICE
This certifies that a copy of this document was served upon the parties listed below by United
States Mail, first class, postage prepaid on December 28, 2020.


ANTONIO ERNESTO AGUIRRE
318 WILD WILLOW
EL PASO, TX 79922

WATSON LAW FIRM, P.C.
1123 E. RIO GRANDE
EL PASO, TX 79903




                                           /s/Stuart C. Cox
                                           Stuart C. Cox
                                           /s/Lucille Zavala
                                           Lucille Zavala
